IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERRY E. ROBINSON,           §
                             §
      Defendant Below,       §            No. 390, 2019
      Appellant,             §
                             §            Court Below—Superior Court
      v.                     §            of the State of Delaware
                             §
DEUTSCHE BANK NATIONAL       §            C.A. No. N13L-08-176
TRUST COMPANY, as trustee of §
the INDYMAC INDX MORTGAGE §
TRUST 2006-AR4, MORTGAGE     §
PASS-THROUGH                 §
CERTIFICATES, SERIES 2006-   §
AR4, UNDER THE POOLING       §
AND SERVICING AGREEMENT      §
DATED MARCH 1, 2006          §
                             §
      Plaintiff Below,       §
      Appellee.              §

                        Submitted: November 12, 2019
                         Decided: November 27, 2019

                                ORDER

      This 27th day of November 2019, it appears to the Court that:

      (1)   The appellant, Terry E. Robinson, filed this appeal from a Superior

Court order granting a writ of possession to the appellee (“Deutsche Bank”) in a

mortgage foreclosure action. On October 4, 2019, the Court received a letter from

Deutsche Bank’s counsel suggesting that the appeal is moot because the Sheriff of

New Castle County had reported that the subject property was vacant on September

17, 2019, a lock out was completed on October 2, 2019, and Deutsche Bank now has
possession of the property. On October 7, 2019, the Clerk issued a notice, by

certified mail, directing Robinson to show cause why the appeal should not be

dismissed as moot in light of Deutsche Bank’s October 4 letter. The notice to show

cause directed Robinson to respond within ten days and advised him that if he did

not respond, dismissal of the appeal would be deemed to be unopposed. The notice

to show cause was addressed to the return address that had appeared on the most

recent correspondence that the Court had received from Robinson, which differed

from the address that Robinson had provided in his notice of appeal. On October

21, 2019, the postal service returned it to the Clerk’s office, marked as undeliverable

and indicating that the property at that address was vacant.

      (2)    On October 22, 2019, the Clerk resent the notice to show cause, by

certified mail, to the address that Robinson had provided in his notice of appeal,

which corresponded to the address of the subject property. On November 12, 2019,

the postal service returned the second notice to show cause to the Clerk’s office,

marked as undeliverable and indicating that the property was vacant.

      (3)    Robinson having failed to respond to the notice to show cause within

the required ten-day period or to report any change of address to the Court, dismissal

of this action is deemed unopposed.




                                          2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                       3